Title: From Benjamin Franklin to John Paul Jones, 10 June 1778
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, June 10. 1778.
I received yours of the first Inst. with the Papers enclosed, which I have shewn to the other Commissioners, but have not yet had their Opinion of them. I only know that they had before, (in Consideration of the Disposition and Uneasiness of your People) expressed an Inclination to order your Ship directly back to America. You will judge from what follows whether it would not be adviseable for you to propose their sending her back with her People and under some other Command. In consequence of the high Opinion the Minister of the Marine has of your Conduct and Bravery, It is now settled (observe that this is to be a Secret between Us, I being expressly enjoined not to communicate it to any other Person, not even to the other Gentlemen) that you are to have the Frigate from Holland, which actually belongs to Government, and will be furnished with as many good French Seamen as you shall require. But you are to act under Congress Commission. As you may like to have a Number of Americans, and your own are homesick, it is proposed to give you as many as you can engage out of two hundred Prisoners which the Ministry of Britain have at length agreed to give us in Exchange for those you have in your Hands. They propose to make the Exchange at Calais, where they are to bring the Americans. Nothing is wanting to this but a List of yours, containing their Names and Rank; immediately on the receipt of which an equal Number are to be prepared and sent in a Ship to that Port, where yours are to meet them. Pray send this List by the return of the Post if possible. If by this means you can get a good new Crew, I think it will be best that you are quite free of the old; for a Mixture might introduce the Infection of that Sickness you complain of. But this may be left to your Discretion.
Perhaps we shall join you with the Providence, Capt. Whipple, a new Continental Ship of 30 Guns, which in coming out of the River of Providence gave the two Frigates that were posted to intercept her, each of them so heavy a Dose of her 18 and 12 Pounders, that they had not the Courage, or were not able to pursue her. The Boston is supposed to be gone from Bordeaux.

It seems to be desired that you should step up to Versailles (where one [in the margin in another hand: the Prince De Nassau] will meet you) in order to [reach] such a settlement of matters and Plans, with those who have the Direction, as cannot well be done by Letter. I wish it may be convenient to you to do it directly.
The Project of giving you the Command of this Ship, pleases me the more, as it is a probable Opening to the higher Preferment you so justly merit. I have the Honour to be Sir, Your most obedient humble Servant
B Franklin
Hon. Capt. Jones.
 
Addressed: To the honourable / John Paul Jones, Esqr / Commander of the Ship of / War, the Ranger, belonging to / to the United States of America / Brest
Endorsed: from His Excellency Dr Franklin Passy June 10th 1778 Recd. Passy June 20th 1778
